            Case 2:20-cv-01026-JCC-MLP Document 49 Filed 07/26/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SCOTTSDALE INSURANCE COMPANY,                        CASE NO. C20-1026-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    LFH CARE LLC, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report regarding their
18   settlement (Dkt. No. 48). The parties request an additional 45 days to file a notice of dismissal.
19   Having considered the parties’ briefing and the relevant record, and finding good cause, the
20   Court GRANTS the motion. The Court ORDERS the parties to file a notice of dismissal no later
21   than Thursday, August 5, 2021.
22          DATED this 26th day of July 2021.
23                                                           Ravi Subramanian
                                                             Clerk of Court
24

25                                                           s/Paula McNabb
                                                             Deputy Clerk
26


     MINUTE ORDER
     C20-1026-JCC
     PAGE - 1
